Case: 16-20555      Document: 00514209720         Page: 1    Date Filed: 10/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-20555                                  FILED
                                  Summary Calendar                         October 25, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE WILLIAM QUINTANILLA, also known as Pablo, also known as Ronko,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-497-2


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Jose William Quintanilla appeals following his guilty-plea conviction for
conspiring in the sex trafficking of children by force and coercion in violation
of 18 U.S.C. § 1594(c). He argues that the district court’s refusal to hear his
testimony at the sentencing hearing violated the Due Process Clause, Federal
Rule of Criminal Procedure 32, U.S.S.G. § 6A1.3(a), and this court’s precedents.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20555      Document: 00514209720      Page: 2   Date Filed: 10/25/2017


                                   No. 16-20555

        Quintanilla entered his plea in accordance with a written plea
agreement wherein he waived the right to appeal his conviction and sentence,
except with the respect to his right to appeal a claim of ineffective assistance
of counsel. The Government seeks to enforce the waiver. Our review whether
the waiver provision bars the instant appeal is de novo. United States v.
Jacobs, 635 F.3d 778, 780-81 (5th Cir. 2011). We construe the plea agreement
“like   a   contract,   seeking   to   determine   the   defendant’s    reasonable
understanding of the agreement and construing any ambiguity against the
Government.” United States v. Farias, 469 F.3d 393, 397 (5th Cir. 2006)
(footnote omitted).
        We need not reach whether the waiver encompasses Quintanilla’s
challenge to the conduct of the sentencing hearing. Rather, our review of the
record satisfies us that the district court did not abuse its discretion in
declining to hear testimony. See United States v. Jackson, 453 F.3d 302, 305
(5th Cir. 2006); United States v. Henderson, 19 F.3d 917, 927 (5th Cir. 1994).
        AFFIRMED.




                                         2